       Case 1:20-cv-00111-WHA-CSC Document 15 Filed 07/07/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

ROYCHESTER WALKER, #292219,                   )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )     CIVIL ACTION NO. 1:20-CV-111-WHA
                                              )
COMMANDER BRAZIER, et al.,                    )
                                              )
          Defendants.                         )

                                          ORDER

        On June 17, 2020, the Magistrate Judge entered a Recommendation (Doc. #14)

to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to provide

a current address as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 7th day of July, 2020.




                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
